            Case 1:21-cr-00048-LY Document 467 Filed 05/25/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION
 UNITED STATES OF AMERICA,                       §
   Plaintiff                                     §
                                                 §
 v.                                              §              Case No. 1:21-CR-48-LY-4
                                                 §
 CRAIG NEELY (4),                                §
   Defendant

                                           ORDER

      Before the Court is Defendant Craig Neely’s Motion to Withdraw as Counsel, filed May 19,

2021 (Dkt. 454). The District Court referred the motion to the undersigned Magistrate Judge for

resolution. Dkt. 455.

      Defendant seeks an order permitting his counsel to withdraw due to a conflict with two co-

defendants in this case. The Government is unopposed to the motion. The Court held a hearing on

the Motion on May 21, 2021, during which Defendant requested appointment of a new attorney.

      Having considered the Motion, the undersigned finds that there is good cause to grant the

Motion and permit counsel to withdraw, and that Defendant has received notice. IT IS

THEREFORE ORDERED that Charles Popper is hereby WITHDRAWN as Defendant’s

counsel of record.

      Consistent with the Court’s Order Regarding Financial Status (Dkt. 118), IT IS FURTHER

ORDERED that Kleon C. Andreadis (Texas Bar No. 24100591) is hereby APPOINTED to

represent Defendant.

      SIGNED on May 25, 2021.



                                                 SUSAN HIGHTOWER
                                                 UNITED STATES MAGISTRATE JUDGE
